PER CURIAM:
Halifax Corporation appeals the district court’s order granting Wachovia Bank’s *992motion to dismiss and dismissing Halifax’s complaint alleging a cause of action under the Uniform Commercial Code. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Halifax Corp. v. Wachovia Bank N.A., No. 1:03—cv-00578-GBL (E.D.Va. Oct. 18, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.